Citation Nr: 1119045	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1976.  He also had extensive service in the National Guard from which he retired in March 1995.  During his service in the National Guard, the Veteran was called to active duty from May to September 1989, October 1989 to March 1990, and from April 1990 to August 1991.

In March 1998, the Board of Veterans' Appeals (Board) increased the Veteran's disability rating for his service-connected low back disorder from 20 percent to 40 percent.  The following month, the RO effected that decision and assigned an effective date of August 17, 1993.  The Veteran disagreed with that rating and appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2000, the Court vacated the Board's March 1998 decision and remanded the matter to the Board for readjudication.  

In September 2000, the Board remanded the case for further development.  Following the requested development, the RO confirmed and continued the 40 percent rating for the Veteran's service-connected low back disability.  Thereafter, the case was returned to the Board for further appellate action.

In August 2003, the Board remanded the case for still-additional development.  Following the requested development, the RO, again, confirmed the 40 percent rating for the Veteran's service-connected low back disability.  Thereafter, the case was returned to the Board for further appellate action.

In July 2005, the Board affirmed the RO's decision to confirm and continue the 40 percent rating for the Veteran's service-connected low back disability.  Thereafter, the case was returned to the Court.

In April 2008, the Court vacated the Board's July 2005 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

In December 2008, the Board remanded the case for further development.  Following the requested development, the RO confirmed and continued the 40 percent rating for the Veteran's service-connected low back disability for the period from August 17, 1993 through March 3, 2009.  On March 4, 2009, the Veteran underwent low back surgery.  In February 2011, the RO assigned a temporary total rating due to that Veteran's surgery and subsequent period of convalescence.  The temporary total rating was effective from March 4, 2009 through June 30, 2009.  Effective July 1, 2009, the RO found that the Veteran's service-connected low back disability continued to be 40 percent disabling.  Thereafter, the case was returned to the Board for further appellate action.

In adjudicating the current appeal, the Board notes the Veteran's claims that he is unable to work due his service connected disabilities.  Under such circumstances the claim for an increased rating for his service-connected low back disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  As such, the Board has jurisdiction to consider that claim and will do so below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2010); 38 C.F.R. § 20.101 (2010).   


FINDINGS OF FACT

1.  Prior to April 13, 2007, the Veteran's service-connected degenerative disc disease of the lumbar spine was manifested by no more than severe impairment.

2.  Since April 13, 2007, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by pronounced impairment.

3.  Prior to April 28, 2007, the Veteran's service-connected disorders did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  

4.  Since April 28, 2007, the Veteran's service-connected disorders have precluded him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Prior to April 13, 2007, the criteria were not met for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002) (revised effective September 23, 2002 and codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)) (revised again, effective September 26, 2003, now codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).

2.  Effective April 13, 2007, the criteria were met for a 60 percent rating for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002) (revised effective September 23, 2002 and codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)) (revised again, effective September 26, 2003, now codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).

3.  Prior to April 28, 2007, the criteria were not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2010).

4.  Effective April 28, 2007, the criteria were met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to an increased rating for his service-connected low back disability and entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 1993, VA received the Veteran's claim for an increased rating, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's records reflecting his treatment by VA from August 1993 to January 2011; records reflecting his treatment by private health care practitioners from June 1994 to July 2010, including W. L. S., M.D., B. R. T., M.D., J. J. M., M.D., T. L. Y., M.D., and M. W., M.D.; records reflecting his post-service treatment at the Methodist Medical Center, Comprehensive Pain and Rehabilitation, Stenum Hospital, St. Dominic-Jackson Memorial Hospital, the Methodist Rehabilitation Center, and the Jackson Neurosurgery Clinic; statements from the Veteran's former employer, dated in January 1995 and February 2001; and the Veteran's records from the Social Security Administration.  

In September 1992, October 1993, September and October 1995, January 2001, January 2005, April 2007, June 2009, and May and October 2010, VA examined the Veteran, in part, to determine the extent of impairment attributable to his service-connected degenerative disc disease of the lumbar spine.  The VA examination reports generally show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a real on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During a September 1992 VA orthopedic examination, the Veteran reported that he had injured his back in flight simulator training in 1987.  It was noted that he had been prescribed aspirin and that he subsequently went through a course of physical therapy.  The Veteran reported that his low back disorder was aggravated by bending or heavy lifting.  He noted occasional pain radiating into both lower extremities, as well as episodes of numbness and tingling in the thighs, after prolonged sitting.  He stated that occasionally, he was able to jog 4 to 5 miles per day.  At the time of the examination, he was taking prescription pain medication and a muscle relaxer.  

On examination, the Veteran was able to stand erect, and his gait was unremarkable.  There was no back spasm or tenderness, and the Veteran demonstrated lumbar spine flexion in excess of 90 degrees and extension to 40 degrees.  No pain on motion was described.  The Veteran performed a satisfactory heel and toe walk, and he was able to squat and rise again.  His reflexes and sensation were intact in his lower extremities.  Following the VA examination, the relevant diagnosis was low back syndrome with a history of injury.  

On X-rays of the Veteran's lumbar spine, performed the day after his VA examination, the vertebral body height, intervertebral disc spaces, and spinal alignment appeared to be adequate.  No fractures or dislocations were seen.  

From August 1993 to February 2009, the Veteran was treated by VA for complaints of severe back pain, intermittent radiation, and spasms.  

During VA outpatient treatment in August 1993, the Veteran's deep tendon reflexes were 2+ with the toes going downward. Straight leg raising was negative, and no spasm was found.  

Later in August 1993, the Veteran was hospitalized by VA for a two day history of low back pain after lifting something heavy.  He reported that he was unable to stand erect and that he had been in bed for the two days.  He also reported crawling on his hands and knees to perform his activities of daily living.  He denied any sensory changes or weakness or bowel or bladder symptoms.  He had a positive cough and sneeze sign.  It was noted that he usually treated himself with prescription pain medication and a muscle relaxer.

On admission, the Veteran was in moderate distress due to back pain.  An examination revealed positive paraspinous tenderness, greater on the left than the right.  The extremities revealed no weakness, and a senorineural examination was intact, bilaterally.  There was mild hyperreflexia, symmetrically, in both lower extremities.  The Veteran's toes were downgoing, bilaterally.  

During the Veteran's hospital course, X-rays revealed a defect in the pars interarticularis at L5.  Mild arthritic changes were seen in the lower lumbar spine.  The vertebral body heights and intervertebral disc spaces were well maintained, and the spinal alignment was adequate.  By the fourth hospital day, the Veteran was ambulating with a walker and wheelchair.  After 6 days, the Veteran was discharged from the hospital.  At that time, he was found capable of performing his personal care and was ambulating with minor pain.  

In September 1993, a VA CT scan of the lumbar spine revealed a small herniated disc at L4-L5 on the left, as well as spondylolysis of the L5 vertebra, bilaterally.  An EMG and nerve conduction studies revealed that the right lower extremity was within normal limits.  

A September 1993 VA outpatient treatment report showed no spasm of the back muscle.  Motor strength was 5/5 in the lower extremities, and there was good tone. A sensory examination revealed numbness on the lateral right leg, and deep tendon reflexes were 2+ and equal, bilaterally. With flexion and extension, the examiner noted there was no evidence of spondylosis or misalignment.

During follow-up treatment in October 1993, the Veteran reported that he felt better with his present medication, and the plan was to continue his medication, heat, and exercises.  

In October 1993, the Veteran was examined by VA to determine the extent of impairment attributable to his service-connected low back disorder.  He complained of low back pain aggravated by bending and lifting, or prolonged sitting, standing, or walking.  It was noted that there was no history of pain radiation into his legs.  

On examination, the Veteran was able to stand erect and walk with a satisfactory gait.  No spasm was noted, but he did have mild tenderness to palpation in the left paravertebral region.  The range of lumbar spine motion consisted of flexion to 90 degrees and extension to 35 degrees.  Extension was painful.  Supine straight leg raising was negative for reproduction of the radicular pain.  Heel and toe walking were performed satisfactorily, and the Veteran was able to squat and arise.  His reflexes and sensation were intact in the lower extremities.  The impression was chronic lumbar syndrome - disc herniation and spondylolisthesis by history.

In March 1994, an MRI taken at the Methodist Medical Center revealed a herniated disc at L4-L5 on the left.  

In June 1994, W. L. S., M.D., reported that the Veteran had been in a motor vehicle accident in February that year and that he began to have some intermittent, burning,  numb pain in his low back area.  The Veteran had also reported a small area of numbness and irritation in his right distal anterior thigh.  On examination, the Veteran demonstrated an excellent range of lumbar spine motion and negative straight leg raising.  He demonstrated no neurologic deficits of motor, sensory, or reflex testing in the upper or lower extremities.  It was noted that the March 1994 MRI had shown a lateral disc protrusion at L4-L5 on the left.  There had been no real impingement on the neural elements, and a nuclear bone scan had been normal.

In January 1995, the Veteran's employer reported that in 1989, she hired the Veteran knowing of his service-connected back and gastrointestinal disorders.  However, she stated that she needed a general manager for supervisory and light work only and felt that the Veteran was right for the job.  She also reported that during the course of his employment, his back and gastrointestinal problems grew steadily worse.  In particular, she noted that on August 18, 1993, he bent to pick up a small hand towel which caused a great deal of pain.  An ambulance was called and took him to the VA hospital emergency room.  She stated that after two hours, he was discharged to home but remained in a great deal of pain.  She reported that he returned to the hospital the next day where he was admitted for one week.  She noted that following his discharge, he was on constant bedrest and unable to return to work until January 1994.  She stated that he was never able to return to the level of work he did prior to August 18, 1993.  

In June 1995, W. L. S., M.D., noted that whenever the Veteran overdid it, he experienced a lot of low back pain but no significant leg radiation.  That reportedly greatly hampered his work in the construction business.  It was also noted that he continued to exercise faithfully and was in good physical condition.  Reportedly, he could not lift over approximately 30 pounds without suffering low back consequences.  

On examination, the Veteran could flex his lumbar spine well past 90 degrees, but extension and lateral bending caused low back pain.  No neurologic deficits were noted in the lower extremities, and he did not have limitation of straight leg raising.  In summary, Dr. S. found that the Veteran had degenerative disc disease and a small disc herniation at L4-L5.  Dr. S. estimated that the Veteran would have approximately 10 percent impairment of the low back to the body as a whole.  Dr. S. found it likely that the Veteran would continue to have chronic back pain and recommended that the Veteran never engage in strenuous manual labor or constantly lift objects greater than 35 to 50 pounds.  Dr. S. also recommended that the Veteran avoid activities requiring a lot of prolonged bending, stooping, and twisting of the lumbar spine.

In September 1995, the Veteran underwent a VA review examination.  He reported continuing low back pain and that he had to be careful with bending and lifting activities.  He stated that sitting also increased the pain and that occasionally, the pain would shoot down his lower extremities to the level of his knees.  The Veteran reported that he had had an MRI done privately which had shown a ruptured disc.  

On examination, the Veteran was able to stand erect but moved with some degree of stiffness.  The examiner noted no spasm or tenderness.  The range of lumbar spine motion consisted of flexion to 50 degrees and extension to 5 degrees with pain on the extremes of motion.  The Veteran was able to heel and toe walk and to squat slowly and arise.  X-rays revealed spondylolysis at L5 without significant spondylolisthesis.  The L4-L5 disc space was narrow suggesting chronic disc disease.   Following the VA examination, the impression was chronic lumbar syndrome, with history of injury, and history of an MRI scan with disc rupture.

During an October 1995 VA neurologic examination, the Veteran had a copy of a 1994 MRI which showed evidence of an L4-L5 herniated disc on the left.  The Veteran reported pain, almost always in his low back, but occasionally radiating to both lower extremities.  The pain was brought on by motion and exertion and the Veteran reported difficulty with work requiring significant physical exertion.  

On examination, the Veteran's lower extremities were symmetrical, and his muscle tone and strength were normal throughout.  There was no focal atrophy, fasciculation, or abnormal movement detected.  Straight leg raising was negative at 90 degrees, bilaterally.  There was a small area of sensory deficits above the right knee.  Otherwise, there was no sensory loss and, specifically, no nerve root type of sensory loss.  The deep tendon reflexes were 2+ and equal in both knees and ankles, and there were no pathologic reflexes.  The Veteran's station was normal, but his gait was a little antalgic.  He sat slanted to one side, protecting his back.  The examiner concluded that the neurologic examination had been unremarkable.  He concluded that the Veteran had severe low back pain from which he was moderately disabled.  He advised the Veteran to pursue occupations which required little if any physical exertion.

A July 1997 VA outpatient treatment report shows that the examiner found questionable radiculopathy.  A September 1997 VA outpatient treatment report shows that the Veteran reported he would have intense pain with certain activities approximately once a year, such that he could not walk and that even breathing was painful.  He added that twice a month, he would have a mild exacerbation of pain, which would last about one week.  A sensory examination revealed that pinprick was "dull" on the dorsum of the left foot and the medial side of the right foot. Straight leg raising was negative.  

A May 1998 VA outpatient treatment report shows the Veteran reportedly could not lift anything over 40 pounds or he would get sharp pains in his back.  A physical examination revealed that his ankle and knee reflexes were 2+ bilaterally. Straight leg raising was negative. Motor strength was 5/5. In November 1999, the Veteran complained that he could not sleep at night due to muscle and joint pain. The examiner entered a diagnostic impression of low back pain with muscle spasms.

During VA outpatient treatment in August 2000, the Veteran's deep tendon reflexes were +2, and his toes were downgoing.  His strength was 5/5 in his upper and lower extremities, his sensory functioning was intact.

In January 2001, the Veteran underwent a VA orthopedic examination.  He reported low back pain and that any bending, twisting, carrying, or lifting will increase the pain.  He stated that at times, the pain was so incapacitating that he literally had to crawl to the bathroom.  In general, he reportedly required frequent position changes, as any extended sitting, standing, or walking caused increased pain.  He described severe pain radiating into the thighs, greater on the left than the right.  He also described a dead spot with tingling and numbness in the right distal thigh region and the left anterodistal thigh region.  

On examination, the Veteran was able stand erect and move around the room with a slight left-sided limp.  He appears to have some mild paravertebral muscle spasm on the left and tenderness to palpation in the midline of the lower back.  He demonstrated the following ranges of lumbar spine motion, all with pain:  flexion to 20 degrees; extension to 20 degrees; and lateral flexion to 20 degrees, bilaterally.  He did a satisfactory heel-to-toe walk and squatted and rose again.  His reflexes were brisk at the knees and ankles.  There was some decreased sensation over the anterodistal thigh region, bilaterally, slight greater on the right than left.  Otherwise, the Veteran's sensation was intact.  On straight leg raising while sitting, he complained of back pain when raising either leg, worse on the right.  X-rays of the lumbar spine revealed a good range of motion.  There was questionable narrowing at L4-L5.  Following the examination, the impressions were chronic low back pain syndrome with a history of injury as per X-ray; evidence of L5 spondylolysis and grade I spondylolisthesis; and prior MRI scan of a left L4-L5 disc herniation.  

The VA examiner noted that the Veteran had pain on all range of motion testing and that pain could further limit functional ability and flare-ups with increased use.  However, the examiner stated that it was not feasible to express any of this in terms of additional limitation of motion, as such matters could not be determined with any degree of medical certainty.  

During a January 2001 VA neurologic examination, the Veteran reported that his back pain and spasms were so severe at times that he fell to the ground. He reported that he had to stay in bed for a week at a time due pain and weakness.  He stated that in March 1998, a health care provider had informed him that he had had a broken back since 1992.  The Veteran also stated that he was trying to get a new back brace.  He noted that he had a dead spot on his right thigh which had gradually gotten worse.  He also noted that he was experiencing numbness on his left thigh but not as bad as on the right.  

On examination, the Veteran was well developed and well nourished and in moderate to severe discomfort and pain.  His strength was 4-/5 in the proximal lower extremities and 5-/5 in the distal lower extremities.  His reflexes were 2+ and symmetric.  There was some decreased sensation over the anterolateral thigh region, slightly larger area on the right than left.  Otherwise, the Veteran's sensation was intact.  His toes were downgoing.  Straight leg raising was positive at approximately 30 degrees on the right and 40 degrees on the left.  

Following the VA neurologic examination, the examiner noted that following the Veteran's injury in service, he had low back pain with radicular symptoms.  He had also been told that he had a herniated and degenerative disc at L4-L5 on the left side, spondylosis and spondylolisthesis.  The examiner also stated that the Veteran appeared to have some numbness over the anterolateral thighs, bilaterally, and suggested meralgia paresthetica, entrapment of the anterolateral cutaneous nerve of the thigh at the anterosuperior iliac spine anterior to the hip joint.  The examiner concluded that the Veteran appeared to have increased pain over the years.  He advised follow-up by the Neurology Service.

In February 2001, the Veteran's employer from July 1989 through November 1995 noted that she had employed the Veteran full time for light carpentry.  He had reportedly lost 15 weeks in the last 12 months due to disability.  The former employer stated that she had let the Veteran work at his own pace and hired someone to help him with lifting.  She stated that he had left her employ, because his back had gotten so bad that he could no longer do the work.  She noted that he was not receiving or entitled to receive any sick, retirement, or other benefits as a result of his employment.  

During VA outpatient treatment in January 2002, it was noted that the Veteran was working full time, primarily in Washington state, though his residence and mailing address were in Clinton, Mississippi.  He reportedly traveled by airplane.  Such an arrangement caused some difficulty in getting timely refills of his medication.  

During VA treatment by the Neurologic Service in November 2002, the Veteran's deep tendon reflexes were symmetric and 2+, and his motor processes were 5/5.  There was sensory loss in the lateral femoral areas, bilaterally.  He had an essential tremor in his right hand, which he reportedly developed in January 2000.

In January 2005, the Veteran underwent a VA orthopedic examination.  He complained of constant low back pain which varied in severity.  The pain was reportedly bearable, if he took it easy but generally increased in cold weather or if he moved the wrong way.  The Veteran stated that the pain, occasionally, radiated down the right lower extremity to about the knee and down the left lower extremity to about the ankle.  He described areas of numbness and tingling or dead spots over the front of the thigh region, bilaterally.  He also described incapacitating flare-ups which caused him to go to bed for 3 to 4 days.  He noted that the most recent such flare-up had occurred a couple months earlier.  During those flare-ups, he reported that he was unable to get out of bed and that he needed to wear diapers.  He stated that he had not seen a physician during the previous year and had not been prescribed any bedrest during that time.  He denied any loss of bowel or bladder control.  

The Veteran reported that he had last worked in September 1999 as the owner of a printing business.  He stated that he could not continue the business due to activities such as lifting and a lot of driving.  The Veteran reported that he could typically perform his activities of daily living but that during an incapacitating episode, he required the assistance of his wife or former business partner.  

On examination, the Veteran was able to stand erect.  His gait was slow but satisfactory and was performed without using a cane or brace.  During the course of the examination, the Veteran demonstrated a continuous tremor of the right upper extremity, and it was noted that he was being evaluated for possible Parkinsonism.  There was no back spasm or tenderness, and he demonstrated the following range of low back motion:  flexion to 50 degrees; extension to 20 degrees; lateral bending to 20 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  He had slight pain on right rotation.  Repetitive testing revealed no additional limitation of motion.  There were no focal strength deficits in the Veteran's lower extremities, and his reflexes were intact.  There was diminished sensation over the anterior thigh region, bilaterally.  Supine straight leg raising produced no radicular pain.  X-rays were similar to those in 2001 and showed scattered hypertrophic changes and evidence of L4-L5 disc herniation.  

Following the VA examination, the examiner's impressions were service-connected chronic lumbar syndrome with prior evidence of L5 spondylolysis with grade 1 spondylolisthesis and left L4-L5 disc herniation.  The VA examiner noted that the Veteran's pain could further limit functional ability during flare-ups but that it was not feasible to express any of this in terms of additional limitation of motion, as such matters could not be determined with any degree of medical certainty.  

In December 2006, a VA MRI of the lumbar spine revealed mild diffuse degenerative disc disease, most prominently at L1-L2 and L2-L3.  They appeared to be contained predominantly in the anterior epidural fat.  There did not appear to be any significant nerve root sheath compression present and no evidence for central canal stenosis.  

From December 2006 through May 2007, the Veteran underwent physical therapy for his back.  In December 2006, he stated that when his pain was severe, he struggled with bladder incontinence.  He reportedly liked to work on cars and hunt and fish.  He also reported that he sat at a computer a lot doing product design.  In addition, it was noted that he was a writer.

VA treatment records, dated in January 2007, show that the Veteran had a history of a cerebrovascular accident.  An MRI of the brain was negative, and an MRA of the head was normal.

During treatment by B. R. T., M.D., in February 2007, the Veteran demonstrated a normal, balanced gait.  An examination of the spine revealed no dislocation or subluxation.  The range of extension was decreased, and there were tenderness, spasms, and trigger points in the low back.

In an April 13, 2007 new patient evaluation, performed for J. J. M., M.D., Veteran described constant back pain, made worse by coughing, sneezing, or weightbearing, sitting, or standing for any period of time.  It occasionally radiated into the posterior aspects of both lower extremities down to his feet.  He denied any frank weakness but admitted occasional numbness and tingling in his legs.

On examination, the Veteran's strength was full and equal in both upper and lower extremities.  His muscle tone was normal, and no atrophy or fasciculations were noted.  His sensation was intact, and his reflexes were symmetric, and no pathologic reflexes were elicited.  His toes were downgoing.  He walked with an antalgic gait.  Straight leg raising was negative, bilaterally.  There was positive spring at L4-L5 with significant paraspinous muscle spasticity, scattered myofascial trigger points, and tender facets, most prominent at L5-S1, bilaterally.  The ranged of lumbar spine motion consisted of flexion to 30 degrees and extension to 5 degrees.  The impressions were lumber intervertebral disc disease, lumbar spondylolisthesis at L5-S1, and lumbar radiculopathy.  

In April 2007, the Veteran was treated by J. J. M., M.D., a neurosurgeon, for low back and bilateral leg pain.  The Veteran stated that his back felt unstable and that he could not do anything.  On examination, his back was stiff, and he got up and down slowly.  He had a slightly stooped posture.  His straight leg raising was markedly restricted, more on the right than the left.  There were no focal neurologic deficits in his legs.  Following the examination, the relevant impressions were chronic worsening posttraumatic low back syndrome with bilateral leg pain due to multiple lumbar disc derangements at L2, L3, L4, and L5 and spondylolysis with mild spondylolisthesis at L5.  Dr. M. thought the Veteran was an excellent candidate for epidural spinal stimulation.  He didn't think there was any question that the Veteran was 100 percent totally and permanently disabled because of his back problems.  

Later in April 2007, a private practitioner performed provocative discography of the Veteran's spine at L2-L3, L3-L4, L4-L5, and L5-S1 and a bilateral L2 Gray ramus communicans injection under C-arm fluoroscopy.  Following the procedure, it was found that all four discs were severely deranged without the structural integrity needed for multi-level fusion.  It was also noted that the Veteran had rather significant bilateral lower extremity discomfort.  It was recommended that the Veteran be considered for implantation techniques.  

During an April 2007 VA examination, the Veteran reported constant low back pain radiating to both legs and terminating in the feet.  He also reported three flare-ups per week precipitated by prolonged sitting, standing, or lying down and lasting 20 minutes.  He reported minimal response to prescription pain medication and stated that he used a back brace, daily, when he was up and out of bed.  It was noted that he was scheduled for surgical fusion of L4-L5 in May 2007.  He reported that he had been on Social Security disability for his back since 1992.  He denied an prescribed bedrest during the previous 12 months.  With respect to his activities of daily living, he stated that his wife assisted him with bathing and shaving and that he was unable to drive.

On examination, the Veteran was well-developed and well-nourished and in no acute distress.  He wore a lumbar support.  His posture was erect and he walked with a normal gait, unassisted by a cane, crutches, or a walker.  Strength testing was normal and equal, bilaterally, for someone his age.  He was able to heel and toe walk without difficulty, and there was no deformity, tenderness, or spasms of his neck or spine.  A sensory examination was normal and equal in all areas, as were his deep tendon reflexes.  Straight leg raising was negative, bilaterally.  There was subjective dysesthesia to the thighs, bilaterally.  Repetitive range of motion studies were positive for pain, but negative for redness, warmth, edema, or deformity.  The examiner reported that additional limitation of function could not be determined without resort to mere speculation.  The thoracolumbar spine was negative to palpation.  The Veteran demonstrated the following range of lumbar spine motion with suboptimal effort:  forward flexion to 60 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  

In reviewing the December 2006 MRI of the lumbar spine, the examiner opined that the Veteran had mild, diffuse degenerative disc disease.  A review of lumbar spine X-rays, performed in October 2006 revealed mild degenerative disc disease at L4-L5, mild progression of spondylosis, and a probable bone island at L4.  

In May 2007, at Comprehensive Pain and Rehabilitation, the Veteran underwent a bilateral L5 selective nerve root block with transforaminal epidural steroid injections.  He also underwent myofascial trigger point injections.  The following month, T. L. Y., M.D., a physician with Comprehensive Pain and Rehabilitation agreed with J. J. M., M.D., that the Veteran was 100 percent totally and permanently disabled because of his back problems.  It was Dr. Y.'s professional opinion that the Veteran was unable to return to the work force, even in a sedentary capacity, as a result of his current pathophysiology.

In September 2007, the Veteran underwent a Physical Residual Functional Capacity Assessment for the Social Security Administration.  The primary diagnosis was degenerative disc disease, and the secondary diagnosis was spondylolisthesis at L5-S1.  He could reportedly lift 20 pounds, occasionally, and 10 pounds, frequently.  He could stand and/or walk (with normal breaks) for a total of about 6 hours in an 8 hour workday.  He could sit (with normal breaks) for a total of about 6 hours in an 8 hour workday.  He could push and/or pull (including operation of hand and/or foot controls) an unlimited amount, other than as shown for lifting and/or carrying.  The examiner based his conclusions on the fact that the Veteran had chronic low back and left leg pain.  He reportedly had no neurologic deficits or surgery.  His degenerative disc disease and pain were well-documented, and he had had various epidural steroid injections and spinal cord stimulation, recently.  
On further evaluation, the Veteran was found to have frequent postural limitations in climbing, balancing, kneeling, and crawling and occasional postural limitations stooping and crouching.  

In September 2008, Dr. Y. reiterated his conclusion that the Veteran was 100 percent totally and permanently disabled because of his back problems.  He noted that the multiple treatment modalities including physical therapy, epidural injections, and medication management had enabled the Veteran to perform his activities of daily living but did not permit his return to work.

In October 2008, J. J. M., M.D., reiterated his conclusion that the Veteran was unable to work due to his service-connected low back disability.  Specifically, Dr. M. concluded that due to his back limitations, the Veteran was unable to qualify for sedentary employment.  Dr. M. noted that the Veteran was able to sit for only short periods of time.  In addition, Dr. M. noted that any kind of material handling or transitional movement increased the pain in the Veteran's back and legs.  In this regard, Dr. M. found that the Veteran's low back flexion and extension were severely limited.  In support of his opinion, Dr. M. included a functional capacities evaluation from a physical therapist which showed that the Veteran had not met the criteria for sedentary work.  The physical therapist noted that the Veteran was able to flex his low back to 30 degrees and to extend it to 20 degrees.

In April 2009, the Veteran had back surgery at Stenum Hospital in Bremen, Germany.  The surgery consisted of implantation of an artificial disc at L4-L5 and intercorporal fusion of L5-S1 with cage and transpedicular osteosynthyhtesis (Fixateur interne JAVA-systeme).  There were no intra-surgery complications.

In May 2009, the Veteran was admitted to St. Dominic-Jackson Memorial Hospital for lower extremity weakness.  He stated that approximately one week earlier, he had taken too much narcotic and muscle relaxant medication, and as a result, had fallen on his left side.  Over the last several days, he had noticed that he had become profoundly weak and unable to transfer out of bed.  He denied any bowel or bladder incontinence.  On examination, his patellar reflexes were hyporeflexive, and his muscle strength was 3/5 in his lower extremities.  It was noted by CT scanning that his recent surgery was felt to be stable.  He was found to have a significant vitamin B12 deficiency.  An EMG and nerve conduction studies revealed motor axonopathy affecting both lower extremities, possibly subacute.  It was noted that it could be secondary to spinal stenosis or other cause of multilevel radiculopathies.  It was also noted that it could be acute polyneuropathy.  

Following a consultation the day after admission, the consultant found that the Veteran had an abnormal gait and lower extremity weakness, exact etiology unclear.  He appeared to have acute axonopathy which could have been the etiology, and it was noted that his Vitamin B12 deficiency could be playing a role.  Parkinson's disease was also probably playing a roll.  It was difficult for the consultant to know what role the Veteran's recent surgery was playing.

During his hospitalization the Veteran's medication was adjusted; and, after one week, he was transferred to the Methodist Rehabilitation Center.  

From May to June 2009, the Veteran was admitted to the Methodist Rehabilitation Center to determine the reasons of a fall.  During his hospitalization, there was no focal atrophy, and his muscle tone was normal.  Muscle testing revealed the following:  marked weakness of foot dorsiflexion at 2 to 3-/5, bilaterally with partial foot drops; toe extension, 2 to 3-/5; plantar flexion, 4-/5; inversion, 3-/5; eversion, 3-/5; thigh extension (gluteus maximus), 4-/5; thigh abduction of 4-/5, with relative sparing of the thigh abductors 4+/5; quadriceps, 4+/5; and hip flexion 4 to 4+/5.  Sensation was very diminished to proprioception and vibration in a high stocking distribution.  There were also slight deficits to light touch, temperature, and pin.  The Veteran's deep tendon reflexes were absent or a trace at the ankles, 1+ at the left knee, and 1 to 2+ at the right knee.  There was no Babinski sign, clonus, or other pathologic reflexes in his lower extremities.  

Electrophysiologic findings in conjunction with the Veteran's history and clinical examination, suggested a severe cauda equine syndrome associated with a profound axonal loss in the in the L5 nerve roots, bilaterally, and, to a lesser degree in the L4-S1 nerve roots, bilaterally.  There was also evidence of a mild, diffuse polyneuropathy and clinical suspicion of sub-acute combined systems degeneration of the spinal cord (attributed to a vitamin B12 deficiency).  That conclusion was based on the relatively preserved late responses on nerve conduction studies, upper motor neuron pattern of recruitment on needle EMG examination, and the greater-than-expected proprioceptive and vibratory deficits in the lower limbs.  

The examiner commented that a May 2009 CT myelogram showed post-surgical changes at L4-S1 but not persistent spinal stenosis or recurrent focal disc herniation.  It was unclear if an iatrogenic injury occurred during the surgery, although the fact that the Veteran had been hospitalized for 15 days after the surgery, followed by an additional week in a step-down unit, suggests that complications may have occurred.  In addition, the examiner stated that the indications for performing such extensive surgery remained obscure.   A February 2009 MRI (before surgery) showed only very small anterolisthesis at L5-S1 and disc extrusion at L4-L5 with possible compression of the L5 nerve root.  Moreover, the examiner noted that several local neurosurgeons had recommended against surgical intervention.  It was also unclear to the examiner if the Veteran had regained strength after his discharge (subjectively he claims he regained function), but his wife stated that severe pain necessitating narcotics persisted after surgery.  Of note was the fact that the Veteran fell down and aggravated his condition the same day the narcotics were tapered (3 days after returning home).  Hence, the examiner stated that the narcotics may have influenced the Veteran's perception of his symptoms.  In addition, the examiner noted that it was unclear if anesthesia may have aggravated or precipitated an acute B12 deficiency syndrome, since the operation notes gave no details about what anesthetics were used (issue is whether N2O precipitated an acute B12 syndrome).  Gradual improvement in the Veteran's condition was expected with B12 replacement and continued physical therapy.

During follow-up treatment at the Jackson Neurosurgery Clinic in June 2009, the Veteran ambulated with a 4-wheel walker.  A slight foot drop was noted.  It was also noted that his lumbar incisions were healing well.  

In June 2009, the Veteran was examined by VA, in part, to determine the extent of impairment attributable to his service-connected low back disability.  He reported his history of recent back surgery.  The report of that surgery had not then been associated with the claims folder.  

The Veteran stated that since his surgery, his back pain only radiated to his feet rather than his knees.  However, he did report bilateral foot drop and continuing chronic back pain with flare-ups twice a day.  He also reported that since his surgery, he experienced chronic tingling and numbness from his calf on down and that he experienced flare-ups of his radicular pain at least twice a day, lasting 30 minutes.  The flare-ups of back pain and radicular pain were reportedly precipitated by sitting for more than 15 minutes and standing for more than a minute.  He was taking multiple prescription pain medications, physical therapy, and monthly B12 injections associated with stocking glove type numbness.  He noted that he spent his days primarily in a recliner and used a walker and wheelchair to get around.  He also reported hypoesthesia affecting his feet.  

The Veteran entered the examination in a wheelchair, which he self-propelled.  He did not have a back brace and was able to stand next to the examination table while the examination was performed.  He had a hypopigmented, non-tender surgical scar over the lumbar spine, measuring 7.5 cm by 0.1 cm.  The scar was non-adherent and stable without elevation, inflammation, edema, or keloid formation.  It was not productive of any functional limitations.  

On further examination, there was no thoracolumbar spine tenderness or spasms, but he did have slight kyphosis of the upper thoracic spine.  Sensation was 5/5 in all extremities, and his strength was 5/5 and symmetrical in his lower extremities except for dorsiflexion of the foot which was 1/5, bilaterally.  His sensation was absent to vibration from the ankles down and his sensation to sharp objects was absent from the proximal one-third of both lower extremities down.  His reflexes were 1+ at the knees, bilaterally, and absent at the ankles.  His plantar reflexes were downgoing.  Straight leg raising produced pain without complaints of radicular symptoms.  There was no redness, warmth, crepitus, deformity, or muscle atrophy.  He did have 1+ bilateral pedal edema.  Repetitive testing revealed the following ranges of low back motion:  flexion from 0 to 30 degrees; extension from 0 to 15 degrees; lateral flexion from0 to 15 degrees, bilaterally; and rotation from 0 to 20 degrees, bilaterally.  All motions were accompanied and limited by pain, and flexion was additionally limited by a lack of endurance.  There was no additional limitation of motion following repetitive testing.  Additional limitation due to flare-ups could not be determined without resort to speculation.

X-rays of the lumbar spine revealed a solid fusion between L5 and S1 with disc prostheses at L4-L5 and L5-S1.  There was bony bridging in the pars interarticularis of L5 and a small osteoma in the body of L4.  There was no significant change in the overall alignment.  

Following the VA examination, the relevant diagnosis was service-connected chronic lumbar syndrome, status post 360 degree cage fusion at L5-S1 and artificial disc replacement at L4-L5 in April 2009.  After a review of the claims file, the examiner opined that the Veteran had obviously deteriorated and that he required assistance putting on his shoes, socks, and pants.  The examiner noted that from a functional standpoint the Veteran could no longer be employed in the aviation field, especially as a pilot.  The examiner also opined that due to the Veteran's management with strong narcotic analgesics, it was less likely than not that he would ever be able to return to full and gainful employment due to his low back condition.

From July 2009 through July 2010, the Veteran was followed by M. W., M.D.  Generally, the Veteran demonstrated no new problems and was doing fair.  He was maintained on pain medication and physical therapy, and it was noted that he used a walker and experienced footdrop.  In October 2009, Dr. W. felt that it was okay for the Veteran to drive short distances but to stay out of traffic situations where quick decisions were imperative.  In July 2010, the Veteran was doing well enough to attempt doing some work around the house.  

In August 2009, a second VA physician reviewed the June 2009 examination report and noted no objective findings of radiculopathy.  She noted that the Veteran had bilateral lower extremity polyneuropathy of uncertain etiology, possibly related to a B12 deficiency.

During follow-up treatment at St. Dominic-Jackson Memorial Hospital in August 2009 and May 2010, CT scans were unchanged, and the Veteran's back was found to be stable.  

From January to August 2010, the Veteran was followed by VA, in part, for his service-connected low back disability.  He continued to use a walker for ambulation, and it was noted that he experienced foot drop.

During follow-up treatment at the Jackson Neurosurgery Clinic in March 2010, it was noted that the Veteran was doing very well.  He complained of occasional achiness in the low back and symptoms of bilateral sciatica when sitting for long periods of time.  He continued to have numbness and tingling in the lower extremities, and his gait was unsteady with a walker.  A CT of the lumbar spine revealed a solid fusion at L5-S1.  The posterior facet screw did extend past the bone.  There was evidence of sciatica, worse on the left than the right.  The Veteran was to continue a conservative regimen of medication and physical therapy.

In May 2010, the Veteran was examined by VA regarding his potential for employability in light of his service-connected splenectomy and hiatal hernia with gastroesophageal reflux, status post fundoplication.  Following the examination, the examiner opined that despite the Veteran's hiatal hernia with gastroesophageal reflux, status post fundoplication, he continued to drive, perform limited activities of daily living, read, and utilize his computer.  Therefore, the examiner concluded that the Veteran should be able to perform sedentary to light duty in regard to employment.  

During the May 2010 VA examination, the Veteran reported that his back surgery had helped.  He noted that he was unable to sit for more than 2 hours or do any yardwork due to back pain.  With respect to household duties, je stated that he would try to fold clothes and that if he wore knee pads, he could clean his bathroom sink and toilets.  He stated that he was unable to clean his bathtub due to his back condition.  On examination, the Veteran was in a wheelchair which he was able to maneuver, without difficulty, down the hallway and into the examination room.  He was able to transfer himself independently from the wheelchair to a chair and from the chair to the examination table.  His posture was erect, and his gait appeared normal.  There was no painful motion, tenderness, spasms, effusion, edema, fatigue, lack of endurance, weakness, incoordination, laxity or instability, or loss of function with repetitive use.  Loss of function during flare-ups could not be determined without resorting to speculation.  

In October 2010, the Veteran underwent a VA neurologic examination.  The Veteran reported that he remained on constant bedrest prescribed by his primary care physician, Dr. W.  The Veteran did not provide any documentation to support that claim.  It was noted that he had been retired since the mid-1990's.  He reported that he required his wife's assistance with several activities of daily living, such as bathing, buttoning his clothes, and tying his shoes.  He was able to use the toilet independently and feed himself.  He reported that since his back surgery, he had experienced constant, daily sciatica with numbness and burning pain down to his feet.  He denied any flare-ups but was concerned about falling.  He was unable to identify any precipitating factors.  He was taking pain medication but denied taking any medication for neuropathy.  The Veteran reported that the numbness in his feet was associated with pernicioius anemia and noted that he had been treated for tendinitis in the past.  He stated that he was unable to sit for more than 15 minutes and that this interfered with his daily activities.  He also stated that using a walker, he was unable to bear weight for more than 100 feet.  

On examination, the Veteran was in a wheelchair.  He was accompanied by his wife who held his walker.  His posture was erect when sitting and somewhat stooped when standing.  He was able to take 6 to 7 steps around the room, while holding on to the furniture.  He did not limp.  No radicular pain was elicited on supine straight leg raising.  The Veteran's deep tendon reflexes were present and equal, bilaterally, including the patellar and ankle reflexes which were 2+.  There was no atrophy, hypertrophy, or loss of muscle tone.  His right calf measured 15 3/4 inches and his left calf measured 15 5/8 inches.  Strength testing was 5/5, bilaterally.  Sensation was intact to pinprick and vibration.  The Veteran was able to heel walk and heel-to-toe walk but was unable to toe walk due to his fear of falling.  There were no tremors, fasciculations, spasticity, or rigidity noted during the examination.  The diagnosis was service-connected lumbar disc syndrome with no objective findings of radiculopathy.  Therefore, the examiner concluded that the Veteran's lower extremity complaints were not caused by his service-connected lumbar disc syndrome.

The Lumbar Spine

The Applicable Law and Regulations

The Veteran seeks a rating in excess of 40 percent for his service-connected degenerative disc disease of the lumbar spine.

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In November 1993, when the Veteran filed his claim, his service-connected low back disability, then characterized as chronic lumbar syndrome and was rated as intervertebral disc syndrome in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 percent rating was warranted for intervertebral disc syndrome which was productive of severe impairment, manifested by recurring attacks with intermittent relief.  A 60 percent rating was warranted for intervertebral disc syndrome which was productive of pronounced impairment, manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  In such cases, there was little intermittent relief.  

A higher schedular evaluation, 100 percent, was warranted when there were residuals of a vertebral fracture with cord involvement and the Veteran was bedridden or required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1993).  requiring was unfavorable ankylosis of the entire spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (1993).  

During the pendency of the Veteran's appeal, the regulations pertaining to intervertebral disc syndrome were revised (Schedule for Rating Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

As noted above, the Veteran was already receiving the highest schedular evaluation available, based on limitation of motion of his lumbar spine.  Chronic, identifiable neurologic disabilities were rated in accordance with 38 C.F.R. §§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while chronic, identifiable disability of the peripheral nerves was rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8540.  However, as will be explained below, the Veteran did not demonstrate separately identifiable neurologic disorders, so as to warrant a rating separate from his service-connected degenerative disc disease.  

If intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment was to be evaluated on the basis of chronic orthopedic and neurologic manifestations or on the basis of incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3). 

Effective September 26, 2003, the rating schedule with respect to evaluating the Veteran's intervertebral disc syndrome was, again, revised.  Schedule for Rating Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 5243 (2010)).  

Under the revised regulations, intervertebral disc syndrome is to be rated in one of two ways:  either on the basis of the total duration of incapacitating episodes noted above or on the basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent schedular rating is warranted when there is unfavorable ankylosis of the entire spine.

In considering the changes, effective September 26, 2003, the Board notes that the regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and then combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Those diagnostic codes have been set forth, generally, above.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. Couns. Prec. 3-00 (Retroactive Applicability of Revised Rating Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 (2000)).  The Board will, therefore, evaluate the Veteran's service-connected degenerative disc disease under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); Prec. Op. VA Gen. Counsel 3-00 (Retroactive Applicability of Revised Rating Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 (2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board has provided the Veteran with the new regulatory criteria, and he has submitted argument throughout his appeal showing a good understanding of those criteria.  Therefore, there is no prejudice to the Veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that the 40 percent rating for his service-connected degenerative disc disease of the lumbar spine does not adequately reflect the level of impairment caused by that disorder.  He states that he is in chronic severe pain and that he is unable to do much of anything.  Indeed, he reports that much of his day is spent in a recliner.  Therefore, he maintains that an increased rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted to the extent indicated.  

A review of the evidence discloses that prior to April 13, 2007 , the Veteran's service-connected low back disability was manifested primarily by an antalgic gait with associated complaints of pain, diminished sensation in his thighs, occasional muscle spasm, and limitation of motion with flexion to as little as 20 degrees.  However, the preponderance of the evidence was against a finding of tenderness to palpation, weakness, atrophy, diminished reflexes, deformity, ankylosis, redness, heat, reproducible radiating pain, or separately identifiable neurologic pathology, such as bowel or bladder impairment.  Moreover, there were no findings that the Veteran's low back disorder was productive of any more than severe impairment, and there was no objective evidence that the Veteran required bed rest as defined by VA.  Indeed, prior to April 13, 2007, the Veteran was generally treated conservatively with pain medication and muscle relaxers.  Therefore, prior to April 13, 2007, the Veteran did not meet the criteria for a rating in excess of 40 percent under any of the applicable criteria.  Accordingly, an increased rating for that period is not warranted.

On April 13, 2007, however, during treatment by or for a private neurosurgeon, J. J. M., M.D., the Veteran demonstrated additional manifestations, in the form of significant paraspinous muscle spasticity, scattered myofascial trigger points, and tender facets, most prominently at L5-S1.  He had a slightly stooped posture, and straight leg raising was markedly restricted.  Dr. M. considered the Veteran to have had chronic worsening of his service-connected low back disorder, and a discography confirmed that the four discs from L2 to S1 were severely deranged without the structural integrity for multi-level fusion.  In addition to his conservative treatment, the Veteran began a series of epidural steroid injections.  Two years after that, he underwent implantation of an artificial disc at L4-L5 and fusion of L5-S1.  

Following his back surgery, the Veteran experienced weakness in his lower extremities, most notably in dorsiflexion of the feet.  Moreover, during hospitalization in May and June 2009, the Veteran's reflexes at the ankles were absent or no more than a trace, and the reflexes were diminished at the knee, bilaterally.  In addition, he demonstrated a slight foot drop, bilaterally, and electrophysiologic testing suggested a severe cauda equine syndrome associated with a profound axonal loss in the in the L5 nerve roots, bilaterally, and, to a lesser degree in the L4-S1 nerve roots, bilaterally.  As a result, he uses a walker and wheelchair to get around.  In fact, following a June 2009 VA examination, the examiner confirmed that the Veteran had obviously deteriorated and had difficulty with some activities of daily living, such as bathing and dressing.  

Such evidence suggests an individual with degenerative disc disease which has gotten chronically worse since April 13, 2007.  Since that time, it has been productive of pronounced impairment manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  He has experienced little intermittent relief, and as such, has met or more nearly approximated the schedular criteria for a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which was in effect when the Veteran filed his claim.  Therefore, an increased rating is warranted, effective April 13, 2007.  To that extent, the appeal is granted.

In arriving at this decision, the Board has considered the possibility of a still higher schedular rating.  However, the Veteran does not demonstrate ankylosis of the spine, nor are there objective findings that he has the residuals of a fractured lumbar vertebra.  Moreover, he does not demonstrate chronic, identifiable neurologic pathology, such as bowel or bladder impairment or peripheral neuropathy, warranting a rating separate from his service-connected degenerative disc disease of the lumbar spine.  In this regard, the Board finds that the Veteran does have neurologic manifestations of sciatic neuropathy such as an absent ankle jerk.  However, those manifestations are contemplated by the criteria associated with the current evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Thus, a separate rating for peripheral neuropathy would be tantamount to the prohibited practice of pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2010).  Accordingly, a separate rating for peripheral neuropathy is not warranted.  

In arriving at this decision, the Board also notes that there is a significant body of evidence, such as the report of the most recent VA examination which does not find objective evidence of radiculopathy.  Moreover, there is competent evidence, such as a consultant's May 2009 report, of additional disability from a severe Vitamin B12 deficiency which complicates the picture as to the manifestations of the Veteran's service-connected low back disorder.  Nevertheless, the Board finds the evidence both for and against the Veteran's claim for an increased rating to be in relative equipoise as to whether there has been a chronic deterioration of his low back disability.  In such cases, all reasonable doubt is resolved in favor of the Veteran, and this case has been decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Finally, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative disc disease of the lumbar spine.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected degenerative disc disease of the lumbar spine.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. In short, the evidence does not support the proposition that the Veteran's degenerative disc disease of the lumbar spine presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

The TDIU

As noted above, the Veteran's increased rating claim encompasses a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  

The Applicable Law and Regulations 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability due to service-connected disability.  38 C.F.R. § 3.340.  When the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran contends that he is unemployable due to his multiple service-connected disabilities.  Therefore, he maintains that a TDIU is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be allowed.  

The Veteran has a college education and work experience as a pilot and carpenter.  He reports that he last worked in 1995.  

As a result of the foregoing decision, a combined 80 percent rating is currently in effect for the following service-connected disabilities:  degenerative disc disease of the lumbar spine, evaluated as 60 percent disabling; a hiatal hernia with gastroesophageal reflux, status post Nissen fundoplication, evaluated as 30 percent disabling; and a splenectomy, evaluated as 20 percent disabling.  38 C.F.R. § 4.25 (2010).  Such ratings meet the percentage criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  The question, then, is whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  

In April 2002, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2001).  

The RO's April 2002 decision, notwithstanding, the Veteran has since asserted that he is unable to work due to his service-connected back disability.  Prior to April 28, 2007, however, the preponderance of the evidence was against that claim.  Although the Veteran's former employer reported that he had left her employ in November 1995 because his service-connected back disorder had gotten so bad that he could no longer do the work, there was no medical evidence to support that assertion.  Indeed, she noted that he was not receiving or entitled to receive any sick, retirement, or other benefits as a result of his employment.  Moreover, her opinion was considered in the RO's unappealed denial in April 2002.  

Opinions from the Veteran's treating physicians on April 28, 2007 and in May 2007 and reiterated in September and October 2008, as well as the opinion of a June 2009 VA examiner state clearly that the Veteran is unable to work due to his service-connected low back disability, particularly in his former job as a pilot.  Indeed, they note that he is unable to sit or stand for prolonged periods of time, thus precluding even sedentary employment.  Therefore, even though he has a college education and work experience in aviation, the Board concludes that since April 28, 2007, he has been unemployable due to service-connected disability.  Accordingly, he meets the criteria for a TDIU under 38 C.F.R. § 4.16(a), and the appeal is granted.

In arriving at this decision, the Board again notes the significant body of evidence that shows lesser back symptomatology than that found by the Veteran's private physicians and the June 2009 VA examiner.  However, at the very least, there is an approximate balance of evidence both for and against the Veteran's claim that a TDIU is warranted.  Therefore all reasonable doubt is, again, resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3. 


ORDER

Effective April 13, 2007, entitlement to a 60 percent rating  for degenerative disc disease of the lumbar spine is granted, subject to the law and regulations governing the award of monetary benefits.

Effective April 28, 2007, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


